 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    STEVEN WAYNE BONILLA,                               No. 2:18-cv-2542-MCE-EFB P
12                        Plaintiff,
13               v.                                       ORDER
14    TUOLUMNE COUNTY, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He has filed an application to proceed in forma pauperis pursuant to 28 U.S.C.

19   § 1915.1

20           The federal venue statute provides that a civil action “may be brought in (1) a judicial

21   district in which any defendant resides, if all defendants are residents of the State in which the

22   district is located, (2) a judicial district in which a substantial part of the events or omissions

23   giving rise to the claim occurred, or a substantial part of property that is the subject of the action

24   is situated, or (3) if there is no district in which an action may otherwise be brought as provided in

25

26
             1
27             Accordingly, the October 31, 2018 findings and recommendations to dismiss this action
     for plaintiff’s failure to pay the filing fee or seek leave to proceed in forma pauperis (ECF No. 20)
28   are vacated.
                                                           1
 1   this action, any judicial district in which any defendant is subject to the court’s personal
 2   jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).
 3          In this case, the defendant – identified as Tuolumne County – is located in the Fresno
 4   division of this district. However, it is evident from the complaint and its attachments that
 5   plaintiff is attempting to challenge the judgment of conviction imposed upon him by the Alameda
 6   County Superior Court, which lies in the Northern District of California. Therefore, the court
 7   finds that the convenience of the parties and witnesses and the interests of justice are better served
 8   by transferring this action to the United States District Court for the Northern District of
 9   California.
10          Accordingly, IT IS HEREBY ORDERED that:
11          1.     The October 31, 2018 findings and recommendations (ECF No. 20) are vacated; and
12          2. This matter is transferred to the United States District Court for the Northern District
13                 of California. See 28 U.S.C. § 1404(a).
14   Dated: December 19, 2018.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
